The amended complaint in this action states a cause of action in tort for wrongs done to the plaintiff by the two defendants or their duly authorized agents and servants. It will be noted at the outset that the complaint is drawn to conform to the requirements of Section 427, Volume 1 of the 1922 S.C. Code, commonly known as the "Jumbling Act."
The defendants pleading to this complaint filed at the same time both a demurrer and notice to make complaint more certain and specific. This notice required the plaintiff to make his complaint in the above-entitled action more specific and certain by alleging therein such matters to enable the defendants to determine whether the action be one for *Page 392 
false arrest, false imprisonment, and defamation of character, and upon failure to amend the said complaint defendant asked that this be dismissed.
Both the demurrer and motion to make more certain were heard by Judge Henry at the same time. He passed a single order disposing of both matters. In the other, he required the plaintiff to make the complaint more certain and as required by the defendants' motion, to state clearly that the action is one for tort and not an action for violation of contract. It is true that even the amended complaint is one in which several causes of action are jumbled as is allowed under the Jumbling Act. The complaint as amended is founded upon false arrest, false imprisonment, slander, and possibly other wrongs. The purpose of the notice was to make the complaint more definite and certain; and unless amended so as to be a proper complaint under the Jumbling Act, then for the complaint to be dismissed. It is possible that including the tort complained of in the original complaint arising from the implied promise or contract of the defendant, Elmore, acting for the co-defendant, Wymojo Yarn Mills, might be irregular pleading; but when the complaint as amended eliminated any right of action based upon a tort arising from violation of contract, then the complaint beyond all question is a proper complaint in the light of the Jumbling Act, Section 427.
The ground of demurrer was that several causes of action have been improperly united. The wording of the Act is: "In all cases where two or more acts of negligence or other wrongs are set forth in the complaint, as causing or contributing to the injury, for which such suit is brought, the party plaintiff in such suit shall not be required to state such several acts separately, nor shall such party be required to elect upon which he will go to trial, but shall be entitled to submit his whole case to the jury under the instruction of the Court and to recover such damages as he has sustained, whether such damages arose from one or another or all of such acts or wrongs alleged in the complaint." *Page 393 
The respondent thus stated:
"The primary wrong done to the plaintiff was his false arrest and imprisonment. Constituting a part of this offense and leading up to it, the defendants, among other things, were also guilty of slander, defamation of character, trespass and other wrongs. All the acts complained of are closely related and just a series of acts composing together the offense alleged in the complaint and contributing to the injury done the plaintiff and for which he sues these defendants. All the wrongs alleged in the amended complaint are clearly torts arising from the breach of legal duty due the plaintiff by the defendants; all constituting acts relating to one injury so that the pleading is good under the Jumbling Act.
"The allegations as to slander, set forth in the complaint, form such a close and intimate part of other wrongs complained of, that such allegations could not be separated without doing injustice to the injury done the plaintiff.
"In conclusion, we respectfully submit that the amended complaint does not allege any violation of contract as a basis of plaintiff's right of action. The right of action is based upon a number of wrongs arising out of one affair between the plaintiff and the defendants and if the defendants wronged the plaintiff in this transaction in more than one way, then a recovery for all wrongs of whatever nature they might be, in one action is the real purpose of the Jumbling Act. Schumpert v. Southern Railway, 65 S.C. 335,48 S.E., 813, 95 Am. St. Rep., 802; Du Pre v. Southern Railway,66 S.C. 124, 44 S.E., 580; Machen v. Western Union TelegraphCompany, 72 S.C. 261, 51 S.E., 697."
I agree with them. All exceptions should be overruled and judgment affirmed. *Page 394